MORROW, Presiding Judge.
Burglary is the offense; penalty assessed at confinement in the penitentiary for five years.
The indictment appears regular. The evidence heard in the trial court is not brought forward for review. No irregularity in the proceedings has been perceived. The appellant’s motion for new trial was controverted by counsel for the state. In the state of the record, the order of the trial judge in overruling the motion is binding upon this court. Such complaints of the rulings of the court as are found in the record are not based upon bills of exception and cannot be appraised in the absence of the statement of facts.
The judgment is affirmed.